
	
		II
		Calendar No. 554
		111th CONGRESS
		2d Session
		S. 3073
		[Report No. 111–283]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mr. Levin (for himself,
			 Mr. Voinovich, Ms. Klobuchar, Mr. Brown
			 of Ohio, Mr. Franken,
			 Ms. Stabenow, Mr. Durbin, Mr.
			 Burris, Mr. Casey, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 2, 2010
			Reported under authority of the order of the Senate of
			 August 5, 2010, by Mrs. Boxer, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act to protect and restore the Great Lakes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Ecosystem Protection Act
			 of 2010.
		2.Great Lakes provision
			 modifications
			(a)Findings; purposeSection 118(a) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(a)) is amended—
				(1)in paragraph (1)—
					(A)by striking subparagraph (B) and inserting
			 the following:
						
							(B)the United States should seek to attain the
				goals embodied in the Great Lakes Restoration Initiative Action Plan, the Great
				Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality
				Agreement; and
							;
				and
					(B)in subparagraph (C), by inserting ,
			 tribal, after State; and
					(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)PurposeThe purpose of this section is to achieve
				the goals established in the Great Lakes Restoration Initiative Action Plan,
				the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water
				Quality Agreement through—
							(A)improved organization and definition of
				mission on the part of the Agency;
							(B)the funding of grants for protection,
				restoration, and pollution control in the Great Lakes area; and
							(C)improved
				accountability.
							.
				(b)Great Lakes managementSection 118(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 ,; and inserting a semicolon;
					(B)by striking subparagraph (E);
					(C)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (E) and (F), respectively;
					(D)in subparagraph (E) (as so redesignated),
			 by adding and at the end;
					(E)in subparagraph (F) (as so redesignated),
			 by striking ; and and inserting a period; and
					(F)by inserting after subparagraph (B) the
			 following:
						
							(C)provide the support described in paragraph
				(6);
							(D)coordinate with the Great Lakes Interagency
				Task Force, as required under paragraph
				(7);
							;
					(2)in paragraph (3)(C), by striking
			 subparagraph (c)(1)(C) of this section and inserting
			 paragraph (1)(E);
				(3)by striking paragraph (6) and inserting the
			 following:
					
						(6)Great Lakes governance and
				management
							(A)Great Lakes Leadership Council
								(i)EstablishmentThere is established a council, to be known
				as the Great Lakes Leadership Council (referred to in this paragraph as the
				Council).
								(ii)DutiesThe Council shall—
									(I)develop and establish Great Lakes
				protection and restoration policy;
									(II)approve long-term goals and objectives
				relating to Great Lakes protection and restoration, including the Great Lakes
				Restoration Initiative;
									(III)establish annual priorities with respect to
				Great Lakes protection and restoration, including priorities for the Great
				Lakes Restoration Initiative;
									(IV)submit to Congress, the President, and the
				public reports describing progress made during the reporting period with
				respect to Great Lakes protection and restoration;
									(V)seek consensus among units of government
				and stakeholders regarding disputes relating to Great Lakes protection and
				restoration;
									(VI)determine a process for participation in
				relevant international forums, such as the Great Lakes Water Quality Agreement;
				and
									(VII)provide input annually regarding Federal
				budget priorities and levels for Great Lakes protection and restoration,
				including the Great Lakes Restoration Initiative.
									(iii)Membership
									(I)In generalThe membership of the Council shall
				include—
										(aa)8 heads of Federal departments and
				agencies, to be appointed by the President, including—
											(AA)the Administrator;
											(BB)the Chief of Engineers;
											(CC)the Secretary of the Interior;
											(DD)the Secretary of Agriculture;
											(EE)the Secretary of Commerce; and
											(FF)the head of the department in which the
				Coast Guard is operating;
											(bb)the governors of the Great Lake
				States;
										(cc)8 representatives of tribal governments, to
				be appointed by the Indian tribes located in the Great Lakes basin; and
										(dd)8 mayors, including mayors participating in
				the Great Lakes and St. Lawrence Cities Initiative, to be appointed by the
				mayors of areas located in the Great Lakes basin.
										(II)ChairpersonThe Administrator shall serve as
				chairperson of the Council.
									(III)SecretaryThe Director of the Program Office shall
				serve as secretary of, and provide administrative support to, the
				Council.
									(IV)Observer membersThe membership of the Council shall include
				1 observer member from each of—
										(aa)the International Joint Commission;
										(bb)the Great Lakes Fishery Commission;
										(cc)the Great Lakes Commission; and
										(dd)Canada.
										(iv)CommitteesThe Council may establish such committees
				as the Council determines to be appropriate for issues including—
									(I)executive issues;
									(II)science issues;
									(III)implementation issues; and
									(IV)funding issues.
									(v)Meetings
									(I)In generalThe Council shall meet not less frequently
				than once each year.
									(II)Open
				to publicThe meetings of the
				Council shall be held open to the public.
									(vi)OperationThe Council shall operate on a consensus
				basis.
								(vii)CostsThe Agency shall pay the operating costs of
				the Council.
								(B)Great Lakes Management Committee
								(i)EstablishmentThere is established within the Council a
				committee, to be known as the Great Lakes Management
				Committee.
								(ii)DutiesThe Great Lakes Management Committee
				shall—
									(I)submit reports to the Council, including
				recommendations regarding relevant issues;
									(II)provide direction for the planning,
				assessment, and reporting efforts of the Council;
									(III)monitor and assist in implementation
				activities relating to Great Lakes management; and
									(IV)engage in ongoing problem solving regarding
				Great Lakes management.
									(iii)Membership
									(I)MembershipThe Great Lakes Management Committee shall
				consist of 11 members, of whom—
										(aa)1 shall be appointed by each unit of
				government included in the membership of the Council;
										(bb)1 shall be appointed by the Great Lakes
				Commission;
										(cc)1 shall be appointed by the International
				Joint Commission;
										(dd)1 shall be appointed by the Great Lakes
				Fishery Commission;
										(ee)1 shall be a representative of the
				environmental community in the Great Lakes, to be appointed by the
				Administrator, after soliciting advice from that community;
										(ff)1 shall be a representative of the
				agricultural community, to be appointed by the Administrator, after soliciting
				advice from that community;
										(gg)1 shall be a representative of Great Lakes
				industry, to be appointed by the Administrator, after soliciting advice from
				that industry;
										(hh)1 shall be a representative of the
				scientific community, to be appointed by the Administrator, after soliciting
				advice from that community; and
										(ii)1 shall be a representative of Canada, who
				shall serve as an observer member.
										(II)ChairpersonThe senior advisor on Great Lakes of the
				Agency (or a designee) shall serve as chairperson of the Great Lakes Management
				Committee.
									(III)SecretaryThe Director of the Program Office shall
				serve as secretary of, and provide administrative support to, the Great Lakes
				Management Committee.
									(iv)Meetings
									(I)In generalThe Great Lakes Management Committee shall
				meet not less frequently than once each quarter.
									(II)Open to public
										(aa)In generalSubject to item (bb), the meetings of the
				Great Lakes Management Committee shall be held open to the public.
										(bb)Executive sessionsThe Great Lakes Management Committee may
				hold executive sessions that are closed to the public.
										(v)OperationThe Great Lakes Management Committee shall
				operate on a consensus basis.
								(vi)CostsThe Agency shall pay the operating costs of
				the Great Lakes Management
				Committee.
								;
				(4)by striking paragraph (7) and inserting the
			 following:
					
						(7)Great Lakes Interagency Task Force
							(A)EstablishmentThere is established a task force, to be
				known as the Great Lakes Interagency Task Force.
							(B)CoordinationThe Program Office shall coordinate, to the
				maximum extent practicable, with the Great Lakes Interagency Task Force
				established by subparagraph
				(A).
							;
				(5)in paragraph (8)—
					(A)by redesignating subparagraphs (A) through
			 (C) as clauses (i) through (iii), respectively, and indenting the clauses
			 appropriately;
					(B)by striking The
			 Administrator and inserting the following:
						
							(A)In generalThe
				Administrator
							;
				and
					(C)by adding at the end the following:
						
							(B)Annual
				reportsNot later than 30
				days after the date of publication of the budget for a fiscal year, the
				Administrator shall submit to Congress a report that describes—
								(i)with respect to each organizational element
				of the Agency referred to in subparagraph (A)—
									(I)the budget of the element for Great Lakes
				restoration activities for the applicable fiscal year;
									(II)each Great Lakes restoration activity to be
				carried out by the element during the applicable fiscal year; and
									(III)the means by which progress made on those
				activities will be evaluated; and
									(ii)with respect to each recommendation
				submitted by the Great Lakes Leadership Council during the preceding fiscal
				year, the reasons why the Administrator approved or disapproved the
				recommendation.
								;
					(6)in paragraph (12)(H), by striking clause
			 (i) and inserting the following:
					
						(i)AuthorizationIn addition to other amounts authorized to
				be appropriated pursuant to this section, there are authorized to be
				appropriated to carry out this paragraph—
							(I)$50,000,000 for
				each of fiscal years 2004 through 2010; and
							(II)$150,000,000 for each of fiscal years 2011
				through 2015.
							;
				and
				(7)by adding at the end the following:
					
						(14)Great Lakes Restoration Initiative
							(A)FindingsCongress finds that—
								(i)the goal of the Great Lakes program of the
				Agency is to restore and maintain the chemical, physical, and biological
				integrity of the Great Lakes basin ecosystem; and
								(ii)in 2010, the Agency, in coordination with
				Federal partners, will commence implementation of a new Great Lakes Restoration
				Initiative (referred to in this paragraph as the Initiative),
				which will—
									(I)identify programs and projects that are
				strategically selected to target the most significant environmental problems in
				the Great Lakes ecosystem;
									(II)be based on the work of—
										(aa)the Great Lakes Interagency Task Force
				established by paragraph (7)(A); and
										(bb)the stakeholders and nongovernmental
				partners of the Great Lakes Leadership Council; and
										(III)represent the commitment of the Federal
				Government to significantly advancing Great Lakes protection and
				restoration.
									(B)PriorityThe Initiative shall give priority to work
				done by non-Federal partners using funding made available for the Great Lakes
				for—
								(i)the remediation of toxic substances in
				Areas of Concern;
								(ii)(I)the prevention of invasive species;
				and
									(II)the mitigation and restoration of the
				impacts of invasive species;
									(iii)(I)the protection and restoration of nearshore
				health; and
									(II)the prevention of nonpoint source
				pollution;
									(iv)habitat and wildlife protection and
				restoration; and
								(v)accountability, monitoring, evaluation,
				communication, and partnership activities.
								(C)ProjectsPursuant to the Initiative, the Agency
				shall consult with Federal partners and take into consideration the
				recommendations of the Council to select the best combination of programs and
				projects for Great Lakes protection and restoration using principles and
				criteria such as—
								(i)the ability to achieve strategic and
				measurable environmental outcomes;
								(ii)the feasibility of—
									(I)prompt implementation;
									(II)timely achievement of results; and
									(III)the ability to leverage resources;
				and
									(iii)opportunities for interagency and
				interorganizational coordination and collaboration.
								(D)Implementation of projects
								(i)In generalFunds made available to carry out the
				Initiative shall be used to strategically implement—
									(I)Federal projects; and
									(II)projects carried out in coordination with
				States, Indian tribes, municipalities, institutions of higher education, and
				other organizations.
									(ii)Transfer of fundsOf amounts made available for environmental
				programs and management for the Great Lakes Initiative, the Administrator
				may—
									(I)transfer not more than $475,000,000 to the
				head of any Federal department or agency, with the concurrence of the
				department or agency head, to carry out activities to support the Great Lakes
				Restoration Initiative and the Great Lakes Water Quality Agreement of
				1978;
									(II)enter into an interagency agreement with
				the head of any Federal department or agency to carry out activities described
				in subclause (I); and
									(III)make grants to governmental entities,
				nonprofit organizations, institutions, and individuals for planning, research,
				monitoring, outreach, and implementation relating to the activities described
				in subclause (I).
									(E)Scope
								(i)In generalProjects shall be carried out pursuant to
				the Initiative on multiple levels, including—
									(I)local;
									(II)Great Lake-wide; and
									(III)Great Lakes basin-wide.
									(ii)LimitationNo funds made available to carry out the
				Initiative may be used for any water infrastructure activity that is carried
				out using funds made available under the clean water or drinking water State
				revolving fund program.
								(F)Activities by other Federal
				agenciesEach relevant
				Federal department and agency shall, to the maximum extent practicable—
								(i)maintain the base level of funding for the
				Great Lakes activities of the agency; and
								(ii)identify new activities and projects to
				support the environmental goals of the Initiative.
								(G)Funding
								(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out the Initiative $475,000,000 for each
				of fiscal years 2011 through 2016.
								(ii)PartnershipsOf the amounts made available to carry out
				the Initiative, the Administrator shall transfer expeditiously to the Federal
				partners of the Initiative such sums as are necessary for subsequent use and
				distribution by the Federal partners in accordance with this
				section.
								.
				(c)Authorization of
			 appropriationsSection 118 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended by striking
			 subsection (h) and inserting the following:
				
					(h)Authorization of appropriations for Program
				OfficeThere is authorized to
				be appropriated to the Administrator to carry out this section $25,000,000 for
				each of fiscal years 2011 through
				2016.
					.
			(d)Effect of sectionNothing in this section or an amendment
			 made by this section affects—
				(1)the jurisdiction, powers, or prerogatives
			 of—
					(A)any department, agency, or officer
			 of—
						(i)the Federal Government; or
						(ii)any State or tribal government; or
						(B)any international body established by
			 treaty with authority relating to the Great Lakes (as defined in section
			 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)));
			 or
					(2)any other Federal or State authority that
			 is being used or may be used to facilitate the cleanup and protection of the
			 Great Lakes (as so defined).
				
	
		1.Short titleThis Act may be cited as the
			 Great Lakes Ecosystem Protection Act
			 of 2010.
		2.Great Lakes provision
			 modifications
			(a)Findings; purposeSection 118(a) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(a)) is amended—
				(1)in paragraph (1)—
					(A)by striking subparagraph (B) and inserting
			 the following:
						
							(B)the United States should seek to attain the
				goals embodied in the Great Lakes Restoration Initiative Action Plan, the Great
				Lakes Regional Collaboration Strategy, and the Great Lakes Water Quality
				Agreement; and
							;
				and
					(B)in subparagraph (C), by inserting ,
			 tribal, after State;
					(2)by striking paragraph (2) and inserting the
			 following:
					
						(2)PurposeThe purpose of this section is to achieve
				the goals established in the Great Lakes Restoration Initiative Action Plan,
				the Great Lakes Regional Collaboration Strategy, and the Great Lakes Water
				Quality Agreement through—
							(A)improved organization and definition of
				mission on the part of the Agency;
							(B)the funding of grants, contracts, and
				interagency agreements for protection, restoration, and pollution control in
				the Great Lakes area; and
							(C)improved
				accountability.
							;
				and
				(3)in paragraph (3), by
			 striking subparagraph (H) and inserting the following:
					
						(H)Great Lakes Water
				Quality Agreement means the bilateral Agreement on Great Lakes
				water quality, 1978 between the United States and Canada, signed at
				Ottawa on November 22, 1978 (30 U.S.T. 1383; TIAS 9257), amended October 16,
				1983 (TIAS 10798) and November 18, 1987 (TIAS
				11551);
						.
				(b)Great Lakes managementSection 118(c) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking
			 ,; and inserting a semicolon;
					(B)by striking subparagraph (E);
					(C)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (E) and (F), respectively;
					(D)in subparagraph (E) (as so redesignated),
			 by adding and at the end;
					(E)in subparagraph (F) (as so redesignated),
			 by striking ; and and inserting a period; and
					(F)by inserting after subparagraph (B) the
			 following:
						
							(C)provide the support described in paragraph
				(6);
							(D)coordinate with the Great Lakes Interagency
				Task Force, as required under paragraph
				(8);
							;
					(2)in paragraph (3)(C), by striking
			 subparagraph (c)(1)(C) of this section and inserting
			 paragraph (1)(E);
				(3)by striking paragraph (6) and inserting the
			 following:
					
						(6)Great Lakes governance and
				management
							(A)Great Lakes Leadership Council
								(i)EstablishmentThere is established a council, to be known
				as the Great Lakes Leadership Council (referred to in this paragraph as the
				Council).
								(ii)DutiesThe Council shall—
									(I)not later than 1 year
				after the date of establishment of the Council and every 5 years
				thereafter—
										(aa)review the Great Lakes
				Regional Collaboration Strategy; and
										(bb)if the Council
				determines revisions are necessary, revise the Strategy to reflect the most
				comprehensive scientific information available and ensure the Great Lakes
				Restoration Initiative Action Plan reflects those revisions;
										(II)establish annual
				priorities with respect to Great Lakes protection and restoration, including
				priorities for the Great Lakes Restoration Initiative;
									(III)submit to Congress, the
				President, and the public an annual report describing progress made during the
				reporting period with respect to Great Lakes protection and restoration;
									(IV)make recommendations to
				the Administrator and the Secretary of State regarding—
										(aa)a process for
				participation in relevant international forums, such as the Great Lakes Water
				Quality Agreement; and
										(bb)whether any existing
				advisory committees are duplicative and should be replaced; and
										(V)make recommendations to
				Congress and the President for streamlining the work of existing advisory and
				coordinating committees (such as the Great Lakes Regional Collaboration and the
				United States Policy Committee), including a recommendation for eliminating any
				such entity if the work of the entity—
										(aa)is duplicative;
				or
										(bb)complicates the
				protection and restoration of the Great Lakes.
										(iii)Budget priorities and
				funding levelsNon-Federal members of the Council shall provide
				input annually to the Council and the Great Lakes Interagency Task Force on
				Federal budget priorities and funding levels for Great Lakes protection and
				restoration, including the Great Lakes Restoration Initiative.
								(iv)Membership
									(I)In generalThe membership of the Council shall
				include—
										(aa)8 heads of Federal departments and agencies
				that participate in the Great Lakes Interagency Task Force established under
				paragraph (8), to be appointed by the President and periodically rotated as the
				President determines to be appropriate, including—
											(AA)the Administrator;
											(BB)the Chief of Engineers;
											(CC)the Secretary of the Interior;
											(DD)the Secretary of Agriculture;
											(EE)the Secretary of Commerce;
											(FF)the Secretary of Energy; and
											(GG)the Secretary of State;
											(bb)the governors of the Great Lake
				States;
										(cc)8 representatives of tribal governments, to
				be appointed—
											(AA)by the Indian tribes located in the Great
				Lakes basin in the United States; and
											(BB)to the maximum extent
				practicable, in a manner that ensures that the tribal governments are
				geographically representative of the Great Lakes basin; and
											(dd)8 mayors, including mayors participating in
				the Great Lakes and St. Lawrence Cities Initiative, to be appointed—
											(AA)by the mayors of areas located in the Great
				Lakes basin in the United States; and
											(BB)to the maximum extent
				practicable, in a manner that ensures that the mayors are geographically
				representative of the Great Lakes basin.
											(II)ChairpersonThe Administrator shall serve as
				chairperson of the Council.
									(III)SecretaryThe Director of the Program Office shall
				serve as secretary of, and provide administrative support to, the
				Council.
									(IV)Observer membersThe membership of the Council—
										(aa)shall include 1 observer member from each
				of—
											(AA)the International Joint Commission;
											(BB)the Great Lakes Fishery Commission;
				and
											(CC)the Great Lakes Commission; and
											(bb)may include 1 observer member from
				Canada.
										(v)CommitteesThe Council may establish such committees
				(including the Great Lakes Advisory Committee, in accordance with subparagraph
				(B)(i)) as the Council determines to be appropriate for issues
				including—
									(I)executive issues;
									(II)science issues;
									(III)implementation issues; and
									(IV)funding issues.
									(vi)Meetings
									(I)In generalThe Council shall meet not less frequently
				than once each year.
									(II)Open
				to publicThe meetings of the
				Council shall be held open to the public.
									(vii)OperationThe Council shall operate on a consensus
				basis.
								(viii)CostsThe Agency shall pay the operating costs of
				the Council.
								(B)Great Lakes Advisory Committee
								(i)EstablishmentThe Council shall establish a committee, to
				be known as the Great Lakes Advisory Committee.
								(ii)DutiesThe Great Lakes Advisory Committee
				shall—
									(I)submit reports and information to the
				Council, including recommendations regarding issues relevant to the planning,
				assessment, and reporting duties of the Council; and
									(II)provide advice to the Council on—
										(aa)monitoring implementation activities
				relating to Great Lakes management; and
										(bb)other relevant Great Lakes issues.
										(iii)Membership
									(I)MembershipThe Great Lakes Advisory Committee shall
				consist of—
										(aa)4 members representing the membership of
				the Council, of which 1 member shall be appointed by each unit of government
				(including Federal agencies, States, units of local government, and Indian
				tribes) included in the membership of the Council;
										(bb)1 member who shall be appointed by the
				Great Lakes Commission;
										(cc)1 member who shall be appointed by the
				International Joint Commission;
										(dd)1 member who shall be appointed by the
				Great Lakes Fishery Commission;
										(ee)1 member who shall be a representative of
				the environmental community in the Great Lakes, to be appointed by the
				Administrator, after soliciting advice from that community;
										(ff)1 member who shall be a representative of
				the agricultural community, to be appointed by the Administrator, after
				soliciting advice from that community;
										(gg)1 member who shall be a representative of
				Great Lakes industry, to be appointed by the Administrator, after soliciting
				advice from that industry;
										(hh)1 member who shall be a representative of
				the scientific community, to be appointed by the Administrator, after
				soliciting advice from that community; and
										(ii)if the member is appointed under
				subparagraph (A)(iv)(IV)(bb), 1 member who shall be a representative of Canada,
				as an observer member.
										(II)ChairpersonThe Administrator (or a designee) shall
				serve as chairperson of the Great Lakes Advisory Committee.
									(III)SecretaryThe Director of the Program Office (or a
				designee) shall serve as secretary of, and provide administrative support to,
				the Great Lakes Advisory Committee.
									(iv)Meetings
									(I)In generalThe Great Lakes Advisory Committee shall
				meet not less frequently than every 180 days.
									(II)Open to public
										(aa)In generalSubject to item (bb), the meetings of the
				Great Lakes Advisory Committee shall be held open to the public.
										(bb)Executive sessionsThe Great Lakes Advisory Committee may hold
				executive sessions that are closed to the public.
										(v)OperationThe Great Lakes Advisory Committee shall
				operate on a consensus basis.
								(vi)CostsThe Agency shall pay the operating costs of
				the Great Lakes Advisory
				Committee.
								;
				(4)by striking paragraph (7) and inserting the
			 following:
					
						(7)Great Lakes Restoration Initiative
							(A)FindingsCongress finds that—
								(i)the goal of the Great Lakes program of the
				Agency is to restore and maintain the chemical, physical, and biological
				integrity of the Great Lakes basin ecosystem; and
								(ii)in 2010, the Agency, in coordination with
				Federal partners, will commence implementation of a new Great Lakes Restoration
				Initiative (referred to in this paragraph as the Initiative),
				which will—
									(I)identify programs and projects that are
				strategically selected to target the most significant environmental problems in
				the Great Lakes ecosystem;
									(II)be based on the work of—
										(aa)the Great Lakes Interagency Task Force
				established by paragraph (8)(A); and
										(bb)the Great Lakes Leadership Council,
				stakeholders, and nongovernmental partners; and
										(III)represent the commitment of the Federal
				Government to significantly advancing Great Lakes protection and
				restoration.
									(B)PriorityThe Initiative shall give priority to work
				done by non-Federal partners using funding made available for the Great Lakes
				for priority areas for each fiscal year, such as—
								(i)the remediation of toxic substances and
				areas of concern;
								(ii)(I)the prevention of invasive species;
				and
									(II)the mitigation and restoration of the
				impacts of invasive species;
									(iii)(I)the protection and restoration of nearshore
				health; and
									(II)the prevention of nonpoint source
				pollution;
									(iv)habitat and wildlife protection and
				restoration;
								(v)accountability, monitoring, evaluation,
				communication, and partnership activities; and
								(vi)other areas prioritized
				by the Council.
								(C)ProjectsPursuant to the Initiative, the Agency
				shall consult with Federal partners and take into consideration the
				recommendations of the Council to select the best combination of programs and
				projects for Great Lakes protection and restoration using principles and
				criteria such as—
								(i)the ability to achieve strategic and
				measurable environmental outcomes;
								(ii)the feasibility of—
									(I)prompt implementation;
									(II)timely achievement of results; and
									(III)the ability to leverage resources;
				and
									(iii)opportunities for interagency and
				interorganizational coordination and collaboration.
								(D)Implementation of projects
								(i)In generalFunds made available to carry out the
				Initiative shall be used to strategically implement—
									(I)Federal projects; and
									(II)projects carried out in coordination with
				States, Indian tribes, municipalities, institutions of higher education, and
				other organizations.
									(ii)Transfer of fundsOf amounts made available for environmental
				programs and management for the Great Lakes Restoration Initiative, the
				Administrator may—
									(I)transfer not more than $475,000,000 to the
				head of any Federal department or agency, with the concurrence of the
				department or agency head, to carry out activities to support the Great Lakes
				Restoration Initiative and the Great Lakes Water Quality Agreement;
									(II)enter into an interagency agreement with
				the head of any Federal department or agency to carry out activities described
				in subclause (I); and
									(III)make grants to governmental entities,
				nonprofit organizations, institutions, and educational institutions for use in
				carrying out planning, research, monitoring, outreach, training, studies,
				surveys, investigations, experiments, demonstration projects, and
				implementation relating to the activities described in subclause (I).
									(E)Scope
								(i)In generalProjects shall be carried out pursuant to
				the Initiative on multiple levels, including—
									(I)local;
									(II)Great Lake-wide; and
									(III)Great Lakes basin-wide.
									(ii)LimitationNo funds made available to carry out the
				Initiative may be used for any water infrastructure activity (other than a
				green infrastructure project that improves habitat and other ecosystem
				functions in the Great Lakes) for which amounts are made available from—
									(I)a State water pollution control revolving
				fund established under title VI; or
									(II)a State drinking water revolving loan fund
				established under section 1452 of the Safe Drinking Water Act (42 U.S.C.
				300j–12).
									(F)Activities by other Federal
				agenciesEach relevant
				Federal department and agency shall, to the maximum extent practicable—
								(i)maintain the base level of funding for the
				Great Lakes activities of the agency; and
								(ii)identify new activities and projects to
				support the environmental goals of the Initiative.
								(G)Funding
								(i)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out the Initiative $475,000,000 for each
				of fiscal years 2011 through 2016.
								(ii)PartnershipsOf the amounts made available to carry out
				the Initiative, the Administrator shall transfer expeditiously to the Federal
				partners of the Initiative such sums as are necessary for subsequent use and
				distribution by the Federal partners in accordance with this
				section.
								;
				(5)by striking paragraph (8) and inserting the
			 following:
					
						(8)Great Lakes Interagency
				Task Force
							(A)EstablishmentThere
				is established a task force, to be known as the Great Lakes Interagency
				Task Force as described in Executive Order 13340 (33 U.S.C. 1268 note)
				and relating to establishment of Great Lakes Interagency Task Force and
				promotion of regional collaboration of national significance for Great
				Lakes.
							(B)CoordinationThe
				Program Office shall coordinate, to the maximum extent practicable, with the
				Great Lakes Interagency Task Force.
							(C)DutiesThe
				Great Lakes Interagency Task Force shall—
								(i)collaborate with Canada,
				provinces of Canada, and binational bodies involved in the Great Lakes region
				regarding policies, strategies, projects, and priorities for the Great Lakes
				System;
								(ii)(I)coordinate the
				development of Federal policies, strategies, projects, and priorities for
				addressing the restoration and protection of the Great Lakes System consistent
				with—
										(aa)the Great Lakes Regional
				Collaboration Strategy;
										(bb)Great Lakes Restoration
				Initiative Action Plan;
										(cc)the Great Lakes Water
				Quality Agreement; and
										(dd)Federal implementation
				of recommendations of the Great Lakes Leadership Council; and
										(II)assist in the
				appropriate management of the Great Lakes System;
									(iii)develop outcome-based
				goals for the Great Lakes System (relying on existing data and science-based
				indicators of water quality, related environmental factors, and other
				information) that—
									(I)focus on outcomes such as
				cleaner water, sustainable fisheries, and biodiversity of the Great Lakes
				System;
									(II)ensure that Federal
				policies, strategies, projects, and priorities support measurable results;
				and
									(III)are consistent with the
				Great Lakes Regional Collaboration Strategy and the Great Lakes Restoration
				Initiative Action Plan;
									(iv)exchange information
				regarding policies, strategies, projects, and activities of the agencies
				represented on the Task Force relating to—
									(I)the Great Lakes
				System;
									(II)the Great Lakes Regional
				Collaboration Strategy; and
									(III)the Great Lakes
				Restoration Initiative Action Plan;
									(v)coordinate government
				action associated with the Great Lakes System;
								(vi)ensure coordinated
				Federal scientific and other research associated with the Great Lakes System;
				and
								(vii)provide assistance and
				support to agencies represented on the Task Force in activities relating to the
				Great Lakes
				System.
								;
				(6)by striking paragraph
			 (10) and inserting the following:
					
						(10)Reports
							(A)Annual comprehensive
				restoration reportNot later than 90 days after the end of each
				fiscal year, the Administrator shall submit to Congress and make publicly
				available a comprehensive report on the overall health of the Great Lakes that
				includes—
								(i)a description of the
				achievements during the fiscal year in implementing the Great Lakes Water
				Quality Agreement and any other applicable agreements and amendments
				that—
									(I)demonstrate, by category
				(including categories for judicial enforcement, research, State cooperative
				efforts, and general administration) the amounts expended on Great Lakes water
				quality initiatives for the fiscal year;
									(II)describe the progress
				made during the fiscal year in implementing the system of surveillance of the
				water quality in the Great Lakes System, including the monitoring of
				groundwater and sediment, with a particular focus on toxic pollutants;
									(III)describe the prospects
				of meeting the goals and objectives of the Great Lakes Water Quality Agreement;
				and
									(IV)provide a comprehensive
				assessment of the planned efforts to be pursued in the succeeding fiscal year
				for implementing the Great Lakes Water Quality Agreement and any other
				applicable agreements and amendments that—
										(aa)indicate, by category
				(including categories for judicial enforcement, research, State cooperative
				efforts, and general administration) the amount anticipated to be expended on
				Great Lakes water quality initiatives for the applicable fiscal year;
				and
										(bb)include a report on
				programs administered by other Federal agencies that make resources available
				for Great Lakes water quality management efforts;
										(ii)a detailed list of
				accomplishments of the Great Lakes Restoration Initiative with respect to each
				organizational element of the Initiative and the means by which progress will
				be evaluated;
								(iii)recommendations for
				streamlining the work of existing advisory and coordinating committees (such as
				the Great Lakes Regional Collaboration and the United States Policy Committee),
				including a recommendation for eliminating any such entity if the work of the
				entity—
									(I)is duplicative; or
									(II)complicates the
				protection and restoration of the Great Lakes; and
									(iv)with respect to each
				priority established under paragraph (6)(A)(ii)(II) and recommendation
				submitted under clauses (ii)(IV) and (iii) of paragraph (6)(A) by the Great
				Lakes Leadership Council during the fiscal year, the reasons why the
				Administrator implemented, or did not implement, the priorities and
				recommendations.
								(B)Crosscut
				budgetNot later than 45 days after the date of submission of the
				budget of the President to Congress, the Director of the Office of Management
				and Budget, in coordination with the Governor of each Great Lakes State and the
				Great Lakes Interagency Task Force, shall submit to Congress and make publicly
				available a financial report, certified by the head of each agency that has
				budget authority for Great Lakes restoration activities, containing—
								(i)an interagency budget
				crosscut report that—
									(I)describes the budget
				proposed, including funding allocations by each agency for the Great Lakes
				Restoration Initiative;
									(II)identifies any
				adjustments from the budget request;
									(III)identifies the funding
				in any amount for each of the Federal agencies that carry out restoration and
				protection activities in the subsequent fiscal year, separately reporting the
				amount of funding to be provided under each law pertaining to the
				agency;
									(IV)compares specific
				funding levels allocated for participating Federal agencies from fiscal year to
				fiscal year; and
									(V)identifies all
				expenditures since fiscal year 2004 by the Federal Government and State
				governments for Great Lakes restoration activities;
									(ii)a detailed accounting of
				all funds received and obligated by all Federal agencies and, to the maximum
				extent practicable, State agencies using Federal funds, for Great Lakes
				restoration activities during the current and previous fiscal years;
								(iii)a budget for the
				proposed projects (including a description of the project, authorization level,
				and project status) to be carried out in the subsequent fiscal year with the
				Federal share of funds for activities; and
								(iv)a listing of all
				projects to be undertaken in the subsequent fiscal year with the Federal share
				of funds for activities.
								;
				and
				(7)in paragraph (12)(H), by striking clause
			 (i) and inserting the following:
					
						(i)AuthorizationIn addition to other amounts authorized to
				be appropriated pursuant to this section, there are authorized to be
				appropriated to carry out this paragraph—
							(I)$50,000,000 for each of
				fiscal years 2004 through 2010; and
							(II)$150,000,000 for each of fiscal years 2011
				through
				2015.
							.
				(c)Authorization of
			 appropriationsSection 118(h)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1268(h)) is
			 amended—
				(1)by redesignating paragraphs (1) through (3)
			 as subparagraphs (A) through (C), respectively, and indenting the subparagraphs
			 appropriately;
				(2)by striking There
			 are authorized and inserting the following:
					
						(1)In
				generalThere are
				authorized
						;
				and
				(3)by adding at the end the
			 following:
					
						(2)Program
				OfficeThere is authorized to
				be appropriated to the Program Office to carry out this section $25,000,000 for
				each of fiscal years 2011 through
				2016.
						.
				(d)Effect of sectionNothing in this section or an amendment
			 made by this section affects—
				(1)the jurisdiction, powers, or prerogatives
			 of—
					(A)any department, agency, or officer
			 of—
						(i)the Federal Government; or
						(ii)any State or tribal government; or
						(B)any international body established by
			 treaty with authority relating to the Great Lakes (as defined in section
			 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)));
			 or
					(2)any other Federal or State authority that
			 is being used or may be used to facilitate the cleanup and protection of the
			 Great Lakes (as so defined).
				
	
		September 2, 2010
		Reported with an amendment
	
